PER CURIAM.
The finding of delinquency and disposition under review is affirmed upon a holding that the trial court properly denied the juvenile’s pretrial motion to suppress the cannabis seized by police from the juvenile’s person because: (a) the arresting officer properly stopped the automobile in which the juvenile was riding based on a reasonable belief that the juvenile and his companions were absent from school without authorization, § 39.401(l)(e), Fla.Stat. (1983), (b) the juvenile and his companions were thereupon properly ordered out of the automobile by the arresting officer, Pennsylvania v. Mimms, 434 U.S. 106, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977); and (c) the cannabis was thereafter properly seized by the arresting officer as it was observed in plain sight in a clear plastic bag in the front pocket area of the juvenile’s jacket. Neary v. State, 384 So.2d 881, 884 (Fla. 1980); Gibson v. State, 368 So.2d 667 (Fla. 3d DCA 1979).
Affirmed.